Citation Nr: 1723421	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-12 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for status post left humerus fracture.

2.  Entitlement to an initial rating in excess of 10 percent for limitation of extension of status post right femur fracture.

3.  Entitlement to an initial compensable rating for limitation of flexion of status post right femur fracture.

4.  Entitlement to an initial compensable rating for limitation of abduction of status post right femur fracture.

5.  Entitlement to service connection for a left wrist fracture.

6.  Entitlement to service connection for a left femur fracture.



ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served in the Navy on active duty from September 1989 to September 1999.  Subsequently, the Veteran served in the Navy Reserves on active duty training (ACDUTRA) from January 13, 2002 to January 25, 2002; July 22, 2002 to July 29, 2002; October 28, 2002 to November 7, 2002; June 4, 2005 to June 18, 2005; April 29, 2006 to May 20, 2006; and May 14, 2009 to June 2, 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and February 2017 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the matter currently rests with the RO in Providence, Rhode Island.


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  Throughout the appeal period, the Veteran's service-connected status post left humerus fracture has been manifested by flexion limited to 150 degrees, abduction limited to 135 degrees, external rotation limited to 90 degrees, internal rotation limited to 50 degrees, and painful motion.

3.  Throughout the appeal period, the Veteran's service-connected status post right femur fracture has been manifested by extension limited to 30 degrees, flexion limited to 100 degrees, external rotation limited to 30 degrees, internal rotation limited to 40 degrees, abduction limited to 30 degrees, adduction limited to 20 degrees, and painful motion.

4.  The Veteran's left wrist fracture was not caused by or permanently aggravated by any period of active naval service.

5.  The Veteran's left femur fracture was not caused by or permanently aggravated by any period of active naval service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for status post left humerus fracture have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).

2.  The criteria for an initial rating in excess of 10 percent for limitation of extension of status post right femur fracture have not been met for any period.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251 (2016).

3.  The criteria for an initial 10 percent rating for limitation of flexion of status post right femur fracture has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2016).

4.  The criteria for an initial 10 percent rating for limitation of abduction of status post right femur fracture has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5253 (2016).

5.  The criteria for entitlement to service connection for a left wrist fracture have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).

6.  The criteria for entitlement to service connection for a left femur fracture have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016).

With regard to the increased rating claims on appeal, the appeal arises from initial grants of service connection and assignment of disability ratings.  When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required. Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112  (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Turning to the claims of service connection on appeal, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  In November 2009, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of service connection claims, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran.  Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159 (c)(3) ). 

The Veteran's service treatment records (STRs) and post-service treatment records have been secured.  The Veteran was also afforded VA medical examinations in December 2016.  The examinations were performed by a qualified medical professional and were predicated on a full physical examination and consideration of the Veteran's medical history.  The examiner also provided a detailed rationale for the findings rendered.  

The Board acknowledges the examiner's notation that she did not review the Veteran's treatment records.  Such is not a fatal flaw.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).For the reasons elaborated below, the Board finds that the examinations are nevertheless adequate.  The Board further finds that the prior examination obtained in November 2010 is also adequate, as explained below.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining relevant records and a VA examination, has been met.  38 C.F.R. § 3.159(c)(4) (2016).


II. Legal Criteria & Analysis

General Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection for residuals of a left humerus fracture and a right femur fracture was granted in a January 2011 rating decision.  The RO assigned both disabilities noncompensable disability ratings.  In a February 2017 rating decision, the RO assigned an initial 20 percent disability rating for status post humerus fracture, left shoulder (non-dominant); an initial 10 percent disability rating for status post femur fracture, right leg (limitation of extension); a noncompensable rating for status post femur fracture, right leg (limitation of flexion); and a noncompensable rating for status post femur fracture, right leg (limitation of abduction).  The effective date of award was the date of claim.

Limitation of motion of the arm at the shoulder is rated under Diagnostic Code 5201.  The Diagnostic Code provides for a maximum 30 percent evaluation when the range of motion of the minor arm is limited to 25 degrees from the side.  
38 C.F.R. § 4.71a.

Limitation of extension of the thigh is rated under Diagnostic Code 5251.  The Diagnostic Code provides for maximum 10 percent evaluation when extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Limitation of flexion of the thigh is rated under Diagnostic Code 5252.  The Diagnostic Code provides for a 10 percent evaluation when flexion is limited to 45 degrees; a 20 percent evaluation when flexion is limited to 30 degrees; a 30 percent evaluation when flexion is limited to 20 degrees; and a 40 percent evaluation when extension is limited to 10 degrees.  38 C.F.R. § 4.71a.

Impairment of the thigh, including limitation of abduction, is rated under Diagnostic Code 5253.  The Diagnostic Code provides for a 10 percent evaluation when there is limitation of rotation of the leg, with inability to toe-out more than 15 degrees.   A 10 percent disability evaluation may also be assigned where the disability is manifested by limitation of adduction of the leg, with the inability to cross the legs. A 20 percent disability evaluation is provided where there is inability to abduct beyond 10 degrees.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability. Additionally, under VAOPGCPREC 9-2004 (Sept. 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although VA is required to apply 
38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston, 10 Vet. App. at 84-85.  Moreover, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

In June 2003, the Veteran suffered a left femur fracture.  See April 2004 consultation note (STR).  Subsequently, the Veteran visited a private orthopaedic office in regard to her left femur fracture.  See February 2006 orthopaedic office note by Dr. R.B.  According to the consultation note, the Veteran reported doing well and having gone skiing.  Id.  The Veteran also reportedly complained of occasional pain without needing to take medication.  Id.  The private physician stated that she walked without significant antalgia and used no walking aid.  In addition, the private physician stated that x-rays of the left femur revealed nonunion with a slight varus alignment in the distal femur.  However, the private physician stated that the Veteran acted as if the femur was united.

The Veteran presented to the emergency department in October 2005 due to swelling and pain in the left arm.  See October 2005 emergency department sign-in slip (STR).  In September 2007, she underwent surgery in the left humerus.  See December 2016 Shoulder and Arm Conditions Disability Benefits Questionnaire

The Veteran returned to the private orthopaedic office in February 2007.  See February 2007 orthopaedic office note by Dr. R.B.  According to the private physician, the Veteran reported being very active, including riding motorcycles.  Id.  The Veteran also reportedly did not complain of pain.  Id.  The private physician also determined from x-rays that nonunion of the left femur continued with possible healing.  

In January 2007, the Veteran suffered a fracture of her left wrist after a fall.  See April 2007 preliminary report (STR); March 2009 progress note (STR).  

The Veteran visited her private orthopaedic physician again in April 2008.  See April 2008 orthopaedic office note by Dr. R.B.  She reportedly stated that the felt no pain in her leg, can walk 5 miles, and rides a motorcycle.  Id.  In addition, the private physician stated that the Veteran reported that her left femur did not keep her from doing anything, though she feels some changes in her leg as the weather changes.  Id.  The private physician also observed that that the Veteran was able to do a full squat.  

In October 2009, the Veteran filed a claim of entitlement to service connection for a left wrist fracture and a left femur fracture.  See VA Form 21-526 Veteran's Application for Compensation and/or Pension.  She stated that she incurred the fractures while on reserve duty.  Id.  Subsequently, the Veteran wrote the RO a statement indicating that the left femur fracture was due to an accident.  See November 2009 Authorization and Content to Release Information to VA.

A VA examination of the Veteran's bone fractures was performed in November 2010.  See November 2010 Compensation and Pension Examination Report.  The examiner reported no evidence of inflammatory arthritis.  Range of motion (ROM) testing of the bilateral upper and lower extremities was reportedly within normal limits.  The examiner also reported no objective evidence of pain on active motion and no additional limitation after repetitive-use testing.  In addition, the examiner stated that the Veteran did not need any assistive aids to walk.  

According to the examiner, the Veteran complained of stiffness of the left humerus as well as intermittent pain of the right femur and left humerus that is aggravated by weather changes and activity level.  Id.  The examiner reported the Veteran as stating that pain aggravated by weather may occur 2 to 4 times per month.  Id.  However, the examiner noted that the residuals of the Veteran's right femur and left humerus fractures did not have significant general occupational effects or effects on usual daily activities.  The examiner also reported the Veteran as stating that he was right-handed.  Id.

In her VA Form 9 dated May 2012, the Veteran stated that she was informed by her physicians that she will develop arthritis in the areas where her bones fractured.  See May 2012 VA Form 9; see also July 2011 Notice of Disagreement.  She stated that she feels discomfort in those areas when there is extreme or high humidity and considers arthritis and related symptoms a permanent disability.  

The Veteran underwent additional VA examinations of her left humerus and right femur fractures in December 2016.  See December 2016 Shoulder and Arm Conditions Disability Benefits Questionnaire; December 2016 Hip and Thigh Conditions Disability Benefits Questionnaire.  The Veteran stated that she feels an aching sensation in the right hip and in the back of the thigh if she walks or overdoes her workouts.  Id.  The Veteran also complained of flare-ups in the form of aches in the lower back of the right hip that occur when standing too long, overdoing her workout, or walking.  The examiner's ROM testing of the right femur revealed an extension limited to 30 degrees, flexion limited to 100 degrees, external rotation limited to 30 degrees, internal rotation limited to 40 degrees, abduction limited to 30 degrees, and adduction limited to 20 degrees.  The examiner reported no additional loss of function after repetitive-use testing while finding that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time.  In addition, the examiner noted painful motion.  However, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue was found.  The examiner noted that active and passive motion testing in weight bearing and non-weight bearing yielded the same results.  The examiner also noted that the Veteran's right leg was shorter than the left leg due the femur fracture.  The Veteran reportedly stated that her pain was aggravated by prolonged standing, walking, activity, and squatting.

With respect to the left humerus, the examiner reported the Veteran as stating that she has had pain since the September 2007 surgery of the left humerus.  The Veteran stated that she has had to tone down her workouts whenever the weather gets cold or there is high humidity to reduce aching.  She denied having flare-ups in the left humerus.  Since breaking her left humerus, she said she could not squat down without feeling some aches and her right leg bends further than the left. 

ROM testing revealed a flexion limited to 150 degrees, abduction limited to 135 degrees, external rotation limited to 90 degrees, and internal rotation limited to 50 degrees.  The examiner noted painful motion, but no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  In addition, the examiner observed no functional loss after repetitive-use testing, though pain, weakness, fatigability, or incoordination was found to significantly limit functional ability with repeated use over time.  The examiner also noted that active and passive motion testing in weight bearing and non-weight bearing yielded the same results.

Upon review of the record, the Board finds, first, that the competent and credible evidence of record establishes that the criteria for an initial rating in excess of 20 percent for status post left humerus fracture have not been met for any period.  In her November 2010 VA examination, the Veteran reportedly complained of stiffness and intermittent pain that is aggravated by weather changes and activity level.  However, ROM testing was within normal limits.  Moreover, the examiner did not indicate that that the ROM of the Veteran's left arm was limited to 25 degrees from the aside.  The Board notes that the examiner did not state whether he tested for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  As stated in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  A retroactive ROM test cannot be performed because it would be a matter of mere speculation for the examiner.  Therefore, the Board finds that the November 2010 VA examination is adequate.  

In addition, the December 2016 VA examination did not indicate that the Veteran's left arm was limited to 25 degrees from the aside.  In fact, ROM testing revealed a flexion limited to 150 degrees, abduction limited to 135 degrees, external rotation limited to 90 degrees, and internal rotation limited to 50 degrees.  While the examiner noted painful motion, the Board notes that the Veteran's current evaluation contemplates pain during motion.  38 C.F.R. § 4.59.  The competent and credible evidence of record does not indicate that the ROM of the Veteran's left arm is limited to 25 degrees from the aside.  Accordingly, the Board determines that a 30 percent disability rating is unwarranted.  

The Board acknowledges the examiner's notation that she did not review the Veteran's treatment records.  However, the examiner's report reflects a complete and accurate understanding and consideration of the pertinent medical history.  Specifically, in the second section of her report, the examiner summarizes the medical history of the Veteran's left humerus fracture, from the onset of symptoms to the Veteran's current complaints.  The examiner's summarized history of the Veteran's left humerus fracture is not contradicted by the record.  Therefore, the Board finds that the examiner's notation constitutes harmless error and the examination is adequate.    

Second, the Board finds that the competent and credible evidence of record establishes that the criteria for an initial rating in excess of 10 percent for limitation of extension of status post right femur fracture have not been met for any period.  The November 2010 VA examination indicated that the ROM of the Veteran's legs was within normal limits.  In addition, the December 2016 VA examination found an extension limited to 30 degrees and pain with motion.  The examination was performed during a flare-up.  However, while the examiner noted that pain, weakness, fatigability, or incoordination significantly limited functional ability with flare ups, no additional functional loss was recorded by the examiner.  The Board also notes that the Veteran's 10 percent evaluation already contemplates pain during motion.  38 C.F.R. § 4.59.  Moreover, the Veteran's 10 percent evaluation is the maximum schedular evaluation available.  Therefore, the Veteran is not entitled to a disability rating in excess of 10 percent for limitation of extension of status post right femur fracture.  38 C.F.R. § 4.71a.

In contrast, the Board finds that the competent and credible evidence of record establishes that the criteria for a 10 percent initial rating for limitation of flexion of status post right femur fracture has been met.  According to the December 2016 VA examination, the flexion of the Veteran's right thigh was limited to 100 degrees.  While this does not warrant a compensable schedular rating, the examiner indicated that ROM testing exhibited pain with flexion.  As held by the United States Court of Appeals for Veterans Claims, 38 C.F.R. § 4.59 requires the Board to address its applicability even in cases where arthritis is absent.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  In so doing, the Board finds that the minimum rating of 10 percent is warranted for the Veteran's limitation of flexion of status post right femur fracture.  38 C.F.R. § 4.59.  A higher evaluation of 20 percent is not warranted because the record does not support a limitation of flexion below 100 degrees.  November 2011 VA examination found a normal ROM, and the Veteran's treatment records do not indicate a more severe limitation of flexion for any period.  For the same reasons, the Veteran is not entitled to a 30 percent disability rating or a 40 percent disability rating.  38 C.F.R. § 4.71a.

The December 2016 VA examination similarly noted that the ROM testing exhibited abduction limited to 30 degrees and pain movement.  The Veteran is entitled to a disability rating that contemplates her functional loss accompanied by pain.  Therefore, the Board finds that the minimum rating of 10 percent is warranted for the Veteran's limitation of abduction of status post right femur fracture.  38 C.F.R. § 4.59.  A higher evaluation of 20 percent is not warranted because the record does not support a finding of lost motion beyond 10 degrees of abduction.  The November 2011 VA examination found a normal ROM, and the Veteran's treatment records do not indicate a more severe limitation of abduction for any period.  38 C.F.R. § 4.71a.

With respect to the Veteran's lay statements, the Board acknowledges the Veteran's report that her physicians found her susceptible to arthritis.  The record does not support a current diagnosis for arthritis.  Therefore, the Board cannot consider the prospective effect that arthritis may have on her service-connected disabilities at this time.

The Board has also considered an extraschedular evaluation under 38 C.F.R. 
§ 3.321 (b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence does not show, that her service-connected status post left humerus fracture, limitation of extension of status post right femur fracture, limitation of flexion of status post right femur fracture, or limitation of abduction of status post right femur fracture is not adequately contemplated by the schedular rating criteria.  Therefore, discussion of whether an extraschedular rating must be considered is not necessary.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March, 6, 2017).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24); 38 C.F.R. § 3.6 (a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78   (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA. Id.   Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6 (c)(1).

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran contends that she is entitled to service connection for her claimed claimed left wrist fracture and claimed left femur fracture.  

Upon review of the record, the Board finds that neither the Veteran's left wrist fracture nor her left femur fracture meet the criteria for entitlement to service connection.  By the Veteran's own account, she incurred her left wrist and left femur fractures while serving in the Navy Reserves.  See VA Form 21-526 Veteran's Application for Compensation and/or Pension.  Her STRs place the incurrence of the left femur fracture in June 2003 and the left wrist fracture in January 2007.  See April 2004 consultation note (STR); April 2007 preliminary report (STR); March 2009 progress note (STR).  According to military personnel records, the Veteran was ACDUTRA from January 13, 2002 to January 25, 2002; July 22, 2002 to July 29, 2002; October 28, 2002 to November 7, 2002; June 4, 2005 to June 18, 2005; April 29, 2006 to May 20, 2006; and May 14, 2009 to June 2, 2009.  See February 2017 Information Report.  Therefore, the evidence of record does not place the Veteran's left femur and left wrist fractures in a period of ACDUTRA.  The Board notes that the Veteran stated in her VA Form 21-526 that she fractured her left wrist in January 2006.  See VA Form 21-526 Veteran's Application for Compensation and/or Pension.  However, January 2006 would also place the left wrist fracture outside a period of ACDUTRA.  

In addition, there is insufficient evidence to establish that the left femur and left wrist fractures occurred in a period of INACDUTRA.  Medical records establish that the left wrist fracture was caused by a fall.  See April 2007 preliminary report (STR); March 2009 progress note (STR).  There is no indication of record that the fall occurred during training.  In addition, the Veteran stated that she fractured her left femur in an accident.  See November 2009 Authorization and Content to Release Information to VA.  However, the record does not establish that the accident was training-related.  Finally, there is no competent medical finding, nor does the Veteran allege, that her left femur fracture or left wrist fracture were permanently aggravated by any subsequent period of ACDUTRA.  The Board finds no evidence to doubt the credibility of the Veteran's recorded service history or of the reports in her STRs.  Moreover, the Board finds the Veteran's statements regarding the history of her left femur and left wrist fractures credible.  Based on the probative evidence of record, the Board finds that the Veteran's left femur fracture and left wrist fracture did not occur during a period of active naval service.  Therefore, the Veteran is not entitled to service connection for her left femur fracture and left wrist fracture.  38 C.F.R. § 3.6 (a), (d).

In reaching these conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims of entitlement to initial increased ratings for status post left humerus fracture and limitation of extension of status post right femur fracture; and of service connection for a left femur fracture and a left wrist fracture; that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 20 percent for status post left humerus fracture is denied.

An initial rating in excess of 10 percent for limitation of extension of status post right femur fracture is denied.

An initial 10 percent rating for limitation of flexion of status post right femur fracture is granted.

An initial 10 percent rating for limitation of abduction of status post right femur fracture is granted.

Entitlement to service connection for a left wrist fracture is denied.

Entitlement to service connection for a left femur fracture is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


